SUMMARY ORDER
Defendant-Appellant Richard Copeland appeals from a judgment of the district court denying his motion to dismiss his indictment for illegal reentry. United States v. Copeland, 369 F.Supp.2d 275 (E.D.N.Y.2005).
In reviewing the record before us, in light of the factors and balancing test outlined in Matter of Marin, 16 I. & N. Dec. 581 (BIA 1978), we agree with the district court in its conclusion that there is not a reasonable probability that had Copeland been informed of, and sought, a Section 212(c) hearing, he would have been granted relief from deportation.
The judgment of the district court is therefore AFFIRMED.